Because a petition for an extraordinary writ is addressed to
                this court's sound discretion, State ex rel. Dep't of Transp. v. Thompson,
                99 Nev. 358, 360, 662 P.2d 1338, 1339 (1983); Poulos v. Eighth Judicial
                Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982), the threshold
                issue is whether we should exercise that discretion and consider the
                petition. Extraordinary relief may be appropriate where a tribunal, board,
                or officer has exceeded its jurisdiction or acted in an arbitrary or
                capricious manner, or such relief may be used to compel the performance
                of an act required by law. See NRS 34.160; Newman, 97 Nev. at 603-04,
                637 P.2d at 536. This court will not entertain a petition when the
                petitioner has a plain, speedy, and adequate remedy at law. NR,S 34.170.
                When exercising its discretion, this court may entertain petitions for
                extraordinary relief when judicial economy and sound judicial
                administration militate in favor of writ review. See State v. Babayan, 106
                Nev. 155, 174, 787 P.2d 805, 819-20 (1990). Additionally, this court may
                exercise its discretion and entertain a writ petition when "an important
                issue of law requires clarification." State v. Second Judicial Dist. Court
                (Epperson), 120 Nev. 254, 258, 89 P.3d 663, 665-66 (2004) (internal
                quotation marks omitted).


                ...continued
                without or in excess of the jurisdiction of such tribunal, corporation, board
                or person." NRS 34.320. Because the district court had jurisdiction to
                sentence real party in interest Gregory Grant and enter a judgment of
                conviction, we conclude that a writ of prohibition is not the appropriate
                mechanism for this matter.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 19474
                            We elect to exercise our discretion to consider the merits of
                this petition because the State does not have an adequate remedy at law
                to address the district court's action. The State could not appeal the
                judgment of conviction entered by the district court. NRS 177.015(3).
                Although the State may appeal from an order "granting a motion to
                dismiss, a motion for acquittal or a motion in arrest of judgment, or
                granting or refusing a new trial," NRS 177.015(1)(b), the action taken by
                the district court does not correspond with any of those actions.
                            We conclude that the State's petition has demonstrated that
                our intervention is warranted. A trial court may "set aside the verdict and
                enter a judgment of acquittal if the evidence is insufficient to sustain a
                •conviction." NRS 175.381(2). In this case, the district court set aside the
                •verdict because it believed that real party in interest Gregory Grant was
                mentally ill. There was no allegation, let alone a finding by the district
                court, that the evidence presented by the State was insufficient to sustain
                a conviction. Therefore, the district court exceeded its authority under
                NRS 175.381(1) by setting aside the verdict. Moreover, as Grant did not
                pursue a plea of not guilty by reason of insanity or guilty but mentally ill
                at trial, he could not be found guilty but mentally ill at the conclusion of
                the trial. See NRS 175.533(1). Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                district court to vacate its adjudication of guilty but mentally ill and
                amend the judgment of conviction consistent with this order. 2




                                                    Pickering


                                                                                    J.
                                                    Parragtiirre


                                                                                    J.
                                                    Saitta




                       2 1n his answer, Grant asserted that consideration of this petition is
                barred by the doctrine of laches. The State filed its petition over one year
                after the district court entered the judgment of conviction. See State v.
                Eighth Judicial Dist. Court (Hedland), 116 Nev. 127, 135, 994 P.2d 692,
                697 (2000) (holding that eleven-month delay in filing petition for
                extraordinary relief warranted imposition of doctrine of laches). Such a
                delay suggests that the State acquiesced to the district court's judgment.
                See Bldg. & Constr. Trades Council of N. Nev. v. State, ex rel. Public Works
                Bd., 108 Nev. 605, 611, 836 P.2d 633, 637 (1992) (considering "whether an
                implied waiver arose from the petitioner's knowing acquiescence in
                existing conditions" in deciding whether laches precludes consideration of
                writ). However, Grant failed to demonstrate that he suffered prejudice as
                a result of the State's delay in filing its writ petition.      Id. (requiring
                showing of "circumstances causing prejudice to the respondent").




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                 cc: Hon. James M. Bixler, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Christopher R. Oram
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   5
(0) 1947A    e